TRES MESAS WIND PROJECT
ALTERNATIVES ANALYSIS

In its current conditions, Mexico is facing a challenge not only to generate energy required for
national economic growth, but also to generate this energy as efficiently and as clean as possible,
minimizing harmful effects of fossil fuels generation and consumption on the environment (Salinas
Trevifio, 20137).

Benefits of Wind Energy vs. Other Energy Sources

Wind energy has clear advantages as compared to conventional energy sources, mainly because it
is non-contaminating energy coming from an inexhaustible source.

Generating electric power without combustion processes or thermal transformations represents,
from the environmental perspective, a most favorable procedure, as impacts caused by the
extraction, conversion, transport and combustion of fuels get radically suppressed, avoiding
damages on the atmosphere, soil, water, wildlife, and vegetation, among others.

Benefits of wind energy generation can be defined as the number of non-caused impacts
attributable to other energy alternatives:

e In comparison with other energy alternatives, wind farms do not consider any mining
processes, i.e., there are no significant land movements (negligible incidence on soil
erosion), no sediments carrying, no disturbances on water bodies, no air emissions, and no
accumulation of radioactive waste.

e There are no metallurgic process nor fuel conversions, i. e., no huge energy consumption nor
radioactive waste, no transportation issues, black tides or air pollution from refineries, no
gas explosions, and no aggressive chemical agents.

e There is no fuel combustion or fusion, meaning no nuclear accidents, no “controlled”
discharges of radioactive products, no atmospheric emissions of CO2 or other greenhouse
gases leading to climate change, acid pollutants, toxic gases, thermal contamination.

e There is no waste generation requiring debris deposits which may ignite, and no radioactive
waste to be controlled.

e Risks and accidents associated with fuel transportation are suppressed (for example, gas, oil,
radioactive material and coal), and there is no need for installing supply lines (as refinery oil
or gas ducts).

+ http://www.sdpnoticias.com/local/tamaulipas/2013/11/12/reportan-avance-de-95-en-proyecto-de-
parque-eolico-en-el-porvenir-tamaulipas
Based on different studies on benefits of wind energy” conducted in Spain, it has been found
that 1 kilowatt/hour (KwH) generated with wind instead of coal, prevents the emission of:

- 0.60 kilograms of CO; (carbon dioxide) to the atmosphere
- 1.33 grams of SO; (sulfur dioxide)
- 1.67 grams of NO, (nitrogen oxides).

Power produced by one wind turbine generator avoids burning thousands of liters of oil and
thousands of kilograms of lignite black coal in thermal centrals, on a daily basis. The same wind
turbine generator produces an energy amount identical to that obtained from burning 1,000 kg of
oil every day. By not burning those coal kilograms, 4,109 kg of CO: are not sent to the atmosphere,
with effects similar to having 200 trees; and 66 kg of SO2 and 10 kg of NOx, primary causes of acid
rain, are also saved.

Now, it is important to consider that wind energy is independent from any policy or trade
agreement, it is obtained by mechanical means and, therefore, directly usable. Even more, after
finishing its useful life, decommissioning a wind farm leaves a very small footprint.

On the other hand, from the economic perspective, wind energy is a competitive alternative, and
its profitability can compete with other traditional energy sources, such as coal thermal power
plants (usually considered as the cheapest fuel), fuel oil generation centrals and even nuclear
energy, if we consider mitigation of environmental associated damages.

The following is a comparative table of environmental impacts generated by different energy
sources (in terms of atmospheric emissions and waste). It can be observed that alternatives with
lower environmental impacts are solar thermal, photovoltaic, hydraulic and wind energies.

Table 1. Comparison of Environmental Impact Caused by Different Power Generation
Alternatives (in tons per GWh produced)

a Hydro- Nuclear
Energy Source CO2z NO2 SO2 Particles co covbons Waste Total

Coal 1.058,2 | 2.986 | 2,971 1,626 | 0,267 | 0,102 =| 1.066,1
(eombined zyele) 824 | 0,251| 0,336 1,176 TR TR -| 25,8
Nuclear 8,6 | 0,034 | 0,029 0,003 | 0,018| 0,001| 3,641 12,3
Photovoltaic 5,9 | 0,008 | 0,023 0,017 | 0,003 0,002 : 5,9
Biomass 0| 0,614 | 0,154 0,512 | 11,361 0,768 : BA
Geothermal 568| TR TR TR TR TR : 56,8
Wind 7,4| TR TR TR TR TR : 74
Solar 3,6| TR TR TR TR TR : 3,6
Hydraulic 66| TR TR TR TR TR : 66,
Sources: US Department of Energy, Council for Renewable Energy Education and AEDENAT.

TR= traces.

NOTE: Emission values are also considering those released during the equipment construction period.

? http://angelongo.en.eresmas.com/beneficios de_la_energia eolica.htm
http://www. revistafuturos.info/futuros14/energia_eolica.htm

Site Selection Criteria

As related to the site selection, areas with the highest wind energy potential in Mexico are located
in the northeastern state of Tamaulipas, and in the Tehuantepec Isthmus, in the Southeast.

Potential Areas:

mm |ttttt

Available area 233,750 km?
Usable area 23,375 km?
Installable capacity = 71,000 MW

For:
110% of usable lands
and plant factor 220%

Densidad de Potencia del Viento
a 80 Metros de Altura

Source: Instituto de Investigaciones Electricas.

While there are areas in Mexico with high wind potential, the winds are irregular or intermittent in
some months, and wind energy generation it is not attractive. In these areas with irregular or
intermittent wind, it would require having, somewhere relatively close to the wind farm, a backup
energy plant equal to the wind farm installed capacity, from a non-intermittent energy source. The
required capital investment required for such a backup plant in addition to the wind farm typically
means that such projects are not economically feasible.

In those locations in Mexico with the highest wind speeds, high winds often force the control
systems of the wind turbine generators to stop the rotor to avoid damages to the wind turbine
and to ensure project safety, which creates an issue for operation regularity. The Project site in
Tamaulipas has strong and homogenous winds throughout the year, making it an ideal choice for
siting a wind farm. A successful wind energy project also needs sufficient acreage and land
control.? Not all of the suitable locations on the map for a wind energy projects offer land control
with sufficient acreage and suitable terrain for construction. Land control of sufficient acreage for
a commercial scale wind energy facility was acquired early on for the Project, and the mesas
within the Project site provide an ideal height to capture the needed range of wind speeds while
also providing relatively friendly terrain for construction and operations.

Selection of the Project site proposed for the construction of the “Tres Mesas Wind Project,”
utilized and considered the basic technical-economic, legal and environmental criteria specified on
the “Guide of Best Practices,” prepared by Dr. Herman Snel on April 2006, framed by activities
conducted in the project “Action Plan to Remove Obstacles to Develop Eolo-Electric Generation In
Mexico”’, which are described in Table 1.

3 Source: Martin del Campo-Marquez, Wind Power in Mexico: Simulation of a Wind Farm and Application of
Probabilistic Safety Analysis, March 2008

4 This Project is funded by the Global Environment Fund (GEF), implemented by the United Nations
Development Program (UNDP), and executed by the Electric Research Institute (ERI).
Table |. Technical-Economic, Legal and Environmental Criteria Used for the Project Site Selection

Technical-Economic Considerations

1. The site should have a good wind resource reflected in the average annual wind When analyzing speed data in the study area, it can be observed
speed. Classifications of wind resources arise from different sources, such as the that the installation of wind turbine generators for the Project is
International Electrotechnical Commission (IEC). Quantification of the local proposed in zones where wind speeds exceed 8 m/s, with
resource can be made only from wind speed measurements onsite. An annual averages of 7.57 m/s. Wind speeds over 400 W/m’ indicate good
average speed of 5 m/s (measured at 10 m above the ground), can be considered as | potential locations for wind energy projects. The Tres Mesas
sufficient; but higher values are preferable. After 7.5 m/s, wind speed is very Wind Project is within one of these good wind speed areas shown
adequate, and around 10 m/s is classified as excellent. on the above maps.

2. The site must be near to an electric network. Power generated must be readily In the east limit of the Project area, on Road 83, north of the San
introduced into a distribution network via an electric substation. A long distance Francisco community, a transmission line of 400 kV connects two
between the generation site and the network delivery point requires expensive CFE’s substations, with capacity enough to receive energy from
conduction with significant losses. The network should have capacity enough to the Project.
absorb and transmit electric power generated to a consumption center.

3. The site must have adequate road access. The construction of a wind energy project | The polygon of the Project area is limited, to the West, by Federal
requires large cranes and transportation of very heavy components. Access for Road 85 (Mexico — Nuevo Laredo), and to the East by Road 83. The
turbine maintenance crews should also be considered. Project includes construction of new access roads; however, it has

to be noted that there is a network of rural roads connecting
different properties in the polygon, which will be usable after
reconditioning and rehabilitation activities.

4. The property must have surface enough to install the potency required. In a roughly | Areas where wind turbine generators will be installed are huge.
squared site, about 12 MW can be installed per square kilometer, regardless of the | For this Project, wind turbine generators will be installed with a
wind turbine generator size. minimum distance of 200 m (central axis to central axis).

Considering that the blades will have a maximum diameter of 120
m, the wind turbines will have an approximate distance of 80 m
from blade tip to blade tip among them.

5. In general, a simple plain or slightly rolled land, with low crops and buildings is The wind turbine generator rows will be located near the plateau
more adequate than a complex one (very rolled) or with high crops or buildings. borders, in practically plain and rocky lands, with low bushes and
Besides the site access, inside the property an access road will have to be without buildings. It is also important to consider the existing
constructed, which is more difficult in a complex land. On the other hand, the network of rural roads inside the Project polygon, which will be
turbulence intensity will be higher on a complex land, increasing the fatigue loads reconditioned to comply with specifications set for this project
on the turbines. type.

to be used for a wind energy project.

6. In general, it is better to place wind turbine generators on low lands. Air density Wind turbine generators for this Project will be installed on
decreases with altitude, proportionally impacting the wind potency. For example, at | property at an ideal altitude: Plateau La Sandia, at 445 masl, and
2,000 meters above sea level (masl), wind density decreases around 20%. To offset on Plateau La Paz, altitude of 418 masl.
this loss, an increase of wind speed from 6% to 6% would be required.

Legal Aspects

7. The site selected must be adequate to obtain all permits required. At the same The site proposed for the Project development is located on Ejido
time, uses already defined shall not be in conflict with the development of an wind | properties and some private lands. Most properties have no
energy project. If the property is used for agricultural or livestock activities, power specific use, and some of them are used as grazing lands, which
generation can be usually combined seamlessly, if having all legal permits. In can be easily combined with wind energy generation.
general, the Project requires soil use and a construction permits (both granted by
the Municipal Government); a generation permit issued by the Energy Regulatory
Commission (Comisién Reguladora de Energia) (CRE), an interconnection
agreement (issued by the CFE), and the environmental permit issued by the
Secretariat of Environment and Natural Resources (Secretaria del Medio Ambiente y
Recursos Naturales) (Semarnat).

8. It is important that the landlord is willing to sell or lease the property, all or in parts, | Frontera Renovable already has all contracts with landlords and all

legal documents required.

Environmental Aspects

issuance of construction permits, as in some cases, archaeological sites can be
found during the construction process, delaying the Project execution

9. Selection of the right site includes detailed studies and assessment of measures Specific studies were conducted on flora and fauna, and especially
required to minimize any potential effect of the wind power central on local flora on migrating birds and bats, to determine the potential impact of
and fauna, and bird migration routes, if applicable. Even when the impact of this the Project on them. In addition, the corresponding mitigation
type of facility on birds is insignificant, based on different studies conducted, plans and measures have also been developed.
measuring the potential impact — and implementing any preventive and corrective
actions required — will minimize such impact.

10. Another relevant aspect to be considered is archaeology, which may determine the | The site selection included a revision of the Public Registration of

Archaeological Monuments and Zones of the National
Anthropology and History Institute (Instituto Nacional de
Antropologia e Historia) (INAH), finding that archaeological sites in
the Municipality of Llera are considerably far from the site.
However, Frontera Renovable, under the General Law of
Archaeological, Artistic and Historic Sites, and its Regulation, shall
notify the INHA if finding any site with such features during the
construction stage, to take any required measures.

A forecast analysis was conducted with the overall Project development scenario and considering
the implementation of prevention and mitigation programs required, and it was concluded that
the environmental impact on different environmental components will be low:

e The area proposed for the Project has already been impacted by vegetation clearing
procedures, mainly to develop agricultural and stock raising activities.

e = The Project will require a permanent clearing of a surface smaller than 2% of the Project
site. Additionally, with the implementation of the Restoration and Soil Preservation
Program, and the Integral Flora and Faunal Management Programs, the temporary
occupation areas that were cleared will be returned to their original soil, flora, fauna, and
aquifer recharge capacity conditions, among others.

e The area selected for construction of this Project is a considerable distance from the
closest community, San Francisco, located on the East limit of the Project impact polygon,
at about 3 km from the closest wind turbine generator. The proposed Project will generate
sound levels ranging between 25-33 dB(A) at the nearest noise-sensitive receptor
locations around the Project site. These noise levels are well below the Official Mexican
Standard limits of 50 dB(A) nighttime and 55 dB(A) daytime for sensitive receptors in the
project vicinity.

e There are no permanent water bodies in the plateaus where the Project will be located,
and with the implementation of the Environmental Supervision Plan, any stormwater
draining works required will be executed to avoid water accumulation and land erosion
during the site preparation and construction stages.

e Areas specific for the wind turbine generator installation are flat; the site geomorphology
will have punctual impacts in some areas where roads shall be widened. However, it has to
be considered that the Project is aiming to minimize geoform disturbance, trying to
preserve the site topographic features as much as possible.

Social Benefits

Most properties to be impacted by the Project infrastructure are covered by natural vegetation
(82.66%) with no current economic use, and only 17.34% are used for agricultural and/or livestock
activities. Therefore, the largest part of the surface to be impacted has neither a profitable
productive activity nor is generating employment for adjacent communities. It also has to be
considered that when the park is operational, landlords will be able to use these lands for
agriculture or livestock development, as wind turbine generators are fully compatible with them.

The Project implementation will bring socio-economic benefits to the influence area, especially as
employment source, as local workers will be hired for the clearing and road opening works. For
the operation stage, the wind park will use specialized employees, particularly for wind turbine
maintenance and operation activities; but also to satisfy offices, warehouses and security and
surveillance requirements.
Based on a study conducted by the ERI, 30% of human capital needed for the construction and
operation of a wind farm is mainly integrated by non-qualified workers that will be trained on the
job; 12% will work on commercial positions; 36% will be specialized workers; 8% of career
professionals (administrators and lawyers); and 14% of specialized engineers and scientists. This
assessment also estimates a generation of 240 direct jobs per each 100 MW5.

It also has to be considered that personnel working on different Project stages will demand
services such as lodging, food, recreation, vehicles, machinery and equipment, that will reactivate
local and regional economy.

On the other hand, owners of properties impacted will receive lease payments throughout the
Project’s useful life, estimated from 20 to 50 years, and a monthly installment during wind farm
operation, meaning economic benefits for land owners and ejidatarios, which will also foster local
and regional development.

It also has to be considered that the road rehabilitation within the Project polygon will give better
and easier access to landlords to their lands, enabling them to better perform their activities.

° Conference “El Capital Humano Especializado, Eslabon Critico de la Cadena de Suministro Edlica”. Unit for
Non-Conventional Energies of the Electric Research Institute. Forum “La Energia Edlica, una Realidad en
México” organized by Mexico Wind Power on January, 2013.
